In the

     United States Court of Appeals
                 For the Seventh Circuit
                      ____________________ 
Nos. 14‐2912, 14‐3071 
CITADEL SECURITIES, LLC, et al., 
                                                Plaintiffs‐Appellants, 

                                  v. 

CHICAGO BOARD OPTIONS EXCHANGE, INC., et al., 
                                   Defendants‐Appellees. 
                      ____________________ 

         Appeals from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
          No. 1:13‐CV‐05833 — Robert W. Gettleman, Judge. 
                      ____________________ 

 ARGUED NOVEMBER 12, 2015 — DECIDED DECEMBER, 11 2015 
               ____________________ 

   Before BAUER, FLAUM, and MANION, Circuit Judges. 
     FLAUM, Circuit Judge. Plaintiffs Citadel Securities, LLC, et 
al., sued  defendants Chicago Board Options Exchange,  Inc., 
et al., in Illinois state court, seeking to recover fees they claim 
were  improperly  charged  to  and  paid  by  plaintiffs  to  de‐
fendants  under  defendants’  “payment  for  order  flow”  pro‐
grams. Defendants removed the case to federal district court. 
The district court dismissed the case for lack of subject mat‐
ter jurisdiction based on plaintiffs’ failure to exhaust admin‐
2                                                        Nos. 14‐2912, 14‐3071 

istrative  remedies.  Plaintiffs  appeal  the  district  court’s  dis‐
missal of the case as well as the denial of their motion to re‐
mand. We affirm. 
                                            I. Background 
    Defendants  are  national  securities  exchanges  registered 
with the U.S. Securities and Exchange Commission (“SEC”).1 
They  operate  as  self‐regulatory  organizations  (“SROs”)  that 
regulate markets in conformance with securities laws under 
the  Securities  Exchange  Act  of  1934,  15  U.S.C.  §§  78a  et  seq. 
(1934)  (“Exchange  Act”).  The  Exchange  Act  requires  ex‐
changes  to  adopt  rules  governing  the  conduct  and  admin‐
istration  of  the  exchanges  and  their  members.  See  15  U.S.C. 
§§ 78f(b), 78s(b). Specifically, the rules of the exchange must 
“provide  for  the  equitable  allocation  of  reasonable  dues, 
fees, and other charges among its members and issuers and 
other  persons  using  its  facilities.”  §  78f(b)(4).  The  SEC  has 
broad authority to amend the rules of SROs. See § 78s(c). 
   Plaintiffs are securities firms and members of the defend‐
ant exchanges.2 They operate as “market makers” under the 
exchanges’  rules.  Market  makers  compete  for  customer  or‐
der flow by displaying buy and sell quotations for particular 
stocks.  
   Between  at  least  January  2004  and  June  2011,  each  de‐
fendant  charged  “payment  for  order  flow”  (“PFOF”)  fees. 
                                                 
      1  Defendants  are:  Chicago  Board  Options  Exchange,  Inc.;  Interna‐

tional  Securities  Exchange,  LLC;  NASDAQ  OMX  PHLX;  NYSE  ARCA, 
Inc.; and NYSE MKT LLC. 
      2 Plaintiffs are: Citadel Securities, LLC; Group One Trading LP; Ro‐

nin Capital, LLC; Susquehanna Securities; and Susquehanna Investment 
Group. 
Nos. 14‐2912, 14‐3071                                               3

PFOF is an arrangement by which a broker receives payment 
from a market maker in exchange for sending order flow to 
them. These fees are imposed to attract order flow to a mar‐
ket,  thereby  increasing  liquidity  in  that  market.  Each  de‐
fendant  exchange  imposes  PFOF  fees  on  a  market  maker 
when a trade is made for a “customer”; however, these fees 
are  not  imposed  for  proprietary  “house  trades,”  where  a 
firm trades on its own behalf. 
    Defendants  have  adopted  rules  creating  the  PFOF  pro‐
grams,  as  required  under  the  Exchange  Act.  According  to 
the SEC, the rules creating the PFOF programs are “designed 
to ensure that market makers that may trade with customers 
on the exchange contribute to the cost of attracting that order 
flow.”  Competitive  Developments  in  the  Options  Markets, 
69 Fed. Reg. 6,124, 6,129 (Feb. 9, 2004). 
    We briefly note the origins of PFOF fees in order to place 
this  case  in  historical  context.  PFOF  fees  recently  became 
commonplace due to the advent of “multiple listing.” See id. 
at  6,128–29.  Until  1999,  most  actively  traded  options  were 
listed on only one exchange. Id. In 1989, the SEC adopted Ex‐
change Act Rule 19c‐5, which promoted the listing of options 
on  more  than  one  exchange,  enhancing  competition  among 
options exchanges. Id. at 6,125. The SEC has noted that PFOF 
“arrangements principally benefit intermediaries in the first 
instance,  which  may  or  may  not  pass  on  those  benefits  to 
their  customers.”  Id.  at  6,128.  The  SEC  has  also  expressed 
concern  that  PFOF  fees  may  create  a  conflict  of  interest  be‐
tween exchanges’ own interests as profit‐making entities and 
their regulatory responsibilities. Id. at 6,130. 
   Plaintiffs  allege  that  between  2004  and  2011  defendants 
charged PFOF fees on millions of orders not properly subject 
4                                             Nos. 14‐2912, 14‐3071 

to  those  fees.  They  claim  that  a  broker‐dealer—which  re‐
mains  unidentified,  is  referred  to  by  the  parties  only  as  the 
“Subject  Firm,”  and  is  not  a  defendant  in  this  case—
incorrectly  marked  plaintiffs’  stock  option  orders,  resulting 
in  payment  of  PFOF  fees  in  contravention  of  various  ex‐
change  rules.  Upon  discovering  the  Subject  Firm’s  errors, 
defendants  entered  into  stipulations  and  letters  of  consent 
whereby the Subject Firm paid them penalties and all previ‐
ously  uncollected  transaction  fees  due  on  non‐customer  or‐
ders. Plaintiffs seek restitution  or recovery  from defendants 
of all fees that were allegedly mischarged.  
    Plaintiffs  sued  defendants  in  the  Circuit  Court  of  Cook 
County, Illinois. Defendants then removed the case to feder‐
al  district  court.  Plaintiffs  moved  to  remand  to  state  court, 
claiming that no federal question was presented. The district 
court denied plaintiffs’ motion to remand, finding that juris‐
diction under § 78aa was proper. 
    Defendants  then  moved  to  dismiss  for:  lack  of  subject 
matter  jurisdiction  based  on  failure  to  exhaust  administra‐
tive remedies, absolute immunity, lack of private right of ac‐
tion, and failure to state a claim. On August 4, 2014, the dis‐
trict  court  found  that  plaintiffs  had  failed  to  exhaust  their 
administrative  remedies  and  dismissed  the  case  without 
prejudice  for  lack  of  subject  matter  jurisdiction.  Plaintiffs 
appeal. 
                             II. Discussion 
     A. Failure to Exhaust Administrative Remedies 
    We first turn to plaintiffs’ argument that the district court 
erred in dismissing the suit. In general, we review de novo a 
district  court’s  grant  of  a  motion to  dismiss for  lack  of  sub‐
Nos. 14‐2912, 14‐3071                                                   5

ject  matter  jurisdiction.  Shawnee  Trail  Conservancy  v.  U.S. 
Dep’t of Agric., 222 F.3d 383, 385 (7th Cir. 2000). However, the 
district  court  based  its  dismissal  on  plaintiffs’  failure  to  ex‐
haust administrative remedies. We have held that “the deci‐
sion to  require exhaustion as a  prerequisite  to bringing  suit 
is a matter within the discretion of the trial court and may be 
disturbed on appeal only when there has been a clear abuse 
of  discretion.”  Id.  at  389  (citation  and  internal  quotation 
marks omitted). We “accept as true  all well‐pleaded factual 
allegations  and  draw  reasonable  inferences  in  favor  of  the 
plaintiff[s].”  Capitol  Leasing  Co.  v.  F.D.I.C.,  999  F.2d  188,  191 
(7th Cir. 1993). 
    The  district  court  observed  that  the  Exchange  Act  pro‐
vides a comprehensive administrative review process for de‐
cisions  rendered  by  exchanges.  The  court  explained  that  fi‐
nal rulings issued by an exchange are subject to administra‐
tive review by the SEC. Looking to the terms of the statute, 
the district court also noted that an aggrieved party dissatis‐
fied with the SEC’s determination can obtain further review 
from  a  federal  appellate  court.  Ultimately,  the  district  court 
concluded that plaintiffs had failed to demonstrate that they 
have no meaningful administrative remedy. 
    Plaintiffs  present  two  main  arguments  on  appeal.  First, 
they  argue  that  because  defendants  acted  outside  of  their 
regulatory  function  and  solely  in  their  private  capacity  as 
for‐profit  entities,  there  is  no  need  for  exhaustion  of  reme‐
dies before the SEC. Second, plaintiffs argue that exhaustion 
is not required because the SEC cannot provide adequate re‐
lief.  
     
6                                                    Nos. 14‐2912, 14‐3071 

      1. Application of the Exhaustion Requirement 
    We agree with the district court that plaintiffs seek to en‐
force  defendants’  own  rules  promulgated  under  the  Ex‐
change  Act.  Plaintiffs  claim  that  PFOF  fees  serve  purely  a 
private function and are not created pursuant to any regula‐
tory  authority,  thus  the  exhaustion  requirement  does  not 
apply.  We  are  not  convinced  by  this  argument.  Section 
78s(h)(1)  authorizes  the  SEC  to  “censure  or  impose  limita‐
tions upon the activities, functions, and operations of” a na‐
tional  security  exchange  if  it  “finds,  on  the  record  after  no‐
tice and opportunity for hearing, that [the exchange] has vio‐
lated or is unable to comply with any provision of this chap‐
ter,  the  rules  or  regulations  thereunder,  or  its  own  rules  or 
without  reasonable  justification  or  excuse  has  failed  to  en‐
force compliance … .” Id. (emphasis added). 
    Given  that  the  plain  language  of  the  Exchange  Act  calls 
for  SEC  review  of  plaintiffs’  allegations  of  improper  PFOF 
fees, the district court did not abuse its discretion in holding 
that  plaintiffs  are  required  to  exhaust  administrative  reme‐
dies. There is little question that the PFOF fees are imposed 
pursuant  to  defendants’  own  rules:  Defendants  announced 
the  PFOF  fees  as  “proposed  rule  changes”  published  in  the 
Federal  Register.3  The  fees  became  effective  upon  an‐
nouncement and remained in place because the SEC did not 
take any action to abrogate them. See § 78s(b)(3)(A)(ii). Con‐



                                                 
      3  Exchanges  may  use  rules  to  impose  fees  under  the  Exchange  Act. 

§ 78f(b)(4)  (“The  rules  of  the  exchange  provide  for  the  equitable  alloca‐
tion of reasonable dues, fees, and other charges among its members and 
issuers and other persons using its facilities.”).  
Nos. 14‐2912, 14‐3071                                                     7

sequently, PFOF fees are rules with which defendants must 
comply, subject to SEC enforcement. 
     Moreover,  we  are  not  persuaded  by  the  case  law  plain‐
tiffs present to show that rules imposing PFOF fees fall out‐
side of defendants’ regulatory function. Plaintiffs rely heavi‐
ly  on  In  re  Facebook,  Inc.,  IPO  Sec.  &  Derivative  Litig.,  986  F. 
Supp. 2d 428, 452–53 (S.D.N.Y. 2013), where the district court 
acknowledged  changes  wrought  by  the  widespread  trans‐
formation  of  financial  exchanges  from  non‐profit  mutual 
companies to for‐profit, publicly listed organizations (known 
as  “demutualization”).  Specifically,  the  court  identified  the 
potential  for  conflict  between  exchanges’  profit  motive  and 
their  regulatory  duties.  Id.  at  453.  The  Facebook  court  raised 
important concerns about the application of “blanket protec‐
tion  for  exchanges  when  they  fail  to  exercise  due  care  in 
their pursuits of profit,” but it did so in the context of ques‐
tions raised about SRO immunity. Id. at 453–54. The Facebook 
court  held  that  the  owners  and  officers  of  a  stock  exchange 
were  not  entitled  to  SRO  immunity  from  various  investor 
claims. Id. at 454. 
     Defendants correctly note that immunity is a different is‐
sue  than  administrative  exhaustion.  The  question  of  SRO 
immunity is focused on the nature of defendants’ action. By 
contrast, exhaustion relates to the reach of the SEC’s authori‐
ty  to  review  the  action.  Plaintiffs  attempt  to  import  the  im‐
munity analysis and apply it in the exhaustion context. The 
immunity  inquiry  asks  whether  the  defendant’s  conduct  is 
primarily regulatory or private in nature. But the exhaustion 
inquiry  is  jurisdictional  rather  than  content‐based.  What 
matters  for  exhaustion  is  not  the  nature  of  defendants’  ac‐
8                                               Nos. 14‐2912, 14‐3071 

tion, but whether the action involves defendants’ own rules 
pursuant to the Exchange Act. 
    Plaintiffs  also  cite  Weissman  v.  Nat’l  Ass’n  of  Sec.  Dealers, 
Inc.,  500  F.3d  1293,  1299  (11th  Cir.  2007)  (en  banc),  for  the 
proposition  that  an  exchange  may  be  sued  in  court  for  pri‐
vate  conduct.  However,  as  in  Facebook,  Weissman  examines 
the regulatory/private distinction in the context of immunity 
rather  than  exhaustion.  Id.  at  1295–96.  Thus,  the  logic  of 
Weissman does not excuse defendants’ obligation to exhaust 
SEC remedies before bringing suit in federal district court. 
    Finally,  plaintiffs  rely  on  an  improper  reading  of  an  un‐
reported  case,  Opulent Fund  v. Nasdaq Stock  Mkt.,  Inc.,  C‐07‐
03683  RMW,  2007  WL  3010573,  at  *5  (N.D.  Cal.  Oct.  12, 
2007),  to  argue  that  the  exhaustion  of  remedies  is  not  re‐
quired where a complaint targets private activity. Plaintiffs’ 
interpretation  of  Opulent  not  only  conflates  the  immunity 
and exhaustion analyses, but also conflicts with the statutory 
language of § 78s(h)(1). Section 78s(h)(1) states that the SEC’s 
jurisdiction  covers  claims  against  an  SRO  for  violating  “its 
own  rules”;  the  regulatory  or  private  nature  of  the  action 
does not determine the SEC’s jurisdictional reach. What mat‐
ters  is  whether  defendants’  are  operating  under  their  own 
rules, as in the case at hand. 
     2. Failure to Waive the Exhaustion Requirement 
    We also reject plaintiffs’ argument that exhaustion is un‐
necessary  because  administrative  relief  is  unavailable.  Gen‐
erally,  a  district  court  is  unable  to  waive  a  statutorily‐
mandated  exhaustion  requirement.  See  Shawnee  Trail  Con‐
servancy,  222  F.3d  at  389.  However,  a  court  may  waive  the 
exhaustion requirement where exhaustion is futile. See Smith 
Nos. 14‐2912, 14‐3071                                                9

v. Blue Cross & Blue Shield United of Wisconsin, 959 F.2d 655, 
658–59 (7th Cir. 1992). The futility exception is limited to sit‐
uations  where  the  attempt  to  exhaust  administrative  reme‐
dies  would  be  useless  or  inadequate  to  prevent  irreparable 
harm. See id. at 659 (“In order to come under the futility ex‐
ception,  [plaintiffs]  must  show  that  it  is  certain  that  their 
claim  will  be  denied  on  appeal,  not  merely  that  they  doubt 
an appeal will result in a different decision.”); PennMont Sec. 
v. Frucher, 586 F.3d 242, 246 (3rd Cir. 2009) (“[An] ‘extraordi‐
nary’ exception[] to the exhaustion requirement [is] … ‘when 
the  administrative  procedure  is  clearly  shown  to  be  inade‐
quate  to  prevent  irreparable  injury … .’”  (citation  omitted)); 
Tesoro Refining and Marketing Co. v. F.E.R.C., 552 F.3d 868, 874 
(D.C. Cir. 2009) (“The futility exception is … limited to situa‐
tions  when  resort  to  administrative  remedies  [would  be] 
clearly useless.” (alteration in original) (internal citation and 
quotation marks omitted)). 
    Plaintiffs have not clearly shown that the SEC’s adminis‐
trative procedure is futile or inadequate to prevent irrepara‐
ble  injury.  While  there  is  no  obvious  path  to  the  monetary 
compensation plaintiffs seek, it is impossible to say whether 
relief  is  available  since  plaintiffs  have  made  no  attempt  to 
bring the matter before the SEC. We can envision situations 
in  which  reliance  on  administrative  remedies  would  be 
clearly  futile  and  SEC  review  might  not  be  required,  but 
plaintiffs have not convinced us that this is such a case. 
   In its current form, the Exchange Act provides a range of 
administrative  remedies  for  those  aggrieved  by  an  ex‐
change’s action. Section 78s(h)(1) gives the SEC authority to 
“censure or impose limitations upon the activities, functions, 
and  operations”  of  an  exchange,  although  there  is  no  men‐
10                                            Nos. 14‐2912, 14‐3071 

tion  of  damages  or  restitution.  Other  sections  of  the  Ex‐
change  Act  explicitly  provide  for  monetary  penalties.  For 
instance, § 78u‐2 gives the SEC authority to assess monetary 
penalties in proceedings instituted pursuant to §§ 78o(b)(4), 
78o(b)(6),  78o‐6,  78o‐4,  78o‐5,  78o‐7,  or  78q‐1.  And 
§ 78u(d)(3) gives the SEC general authority to pursue mone‐
tary  penalties  in  civil  actions.  In  other  words,  monetary 
compensation is at least a possibility. 
    In  sum,  the  district  court  did  not  abuse  its  discretion  in 
dismissing  plaintiffs’  case  for  failure  to  exhaust  administra‐
tive remedies.  
      3. Dismissal Without Prejudice 
   On cross‐appeal, defendants argue that the district court 
should  have  dismissed  plaintiffs’  suit  with  prejudice  for 
three  independently  sufficient  reasons:  absolute  immunity, 
preemption of claims, and failure to state a claim under Illi‐
nois law. Defendants ask us to modify the judgment to make 
the dismissal of this suit with prejudice.  
    We decline to do so. In dismissing for lack of subject mat‐
ter jurisdiction, the district court properly elided these three 
arguments. A dismissal for lack of subject matter jurisdiction 
is not a decision on the merits, and thus cannot be a dismis‐
sal with prejudice. See, e.g., Murray v. Conseco, Inc., 467 F.3d 
602, 605 (7th Cir. 2006). Because we affirm the district court’s 
dismissal  for  lack  of  subject  matter  jurisdiction,  we  will  not 
proceed to the merits of the case.  
      B. Motion for Remand 
   Plaintiffs’  final  argument  on  appeal  is  that  removal  was 
improper  and  we  should  remand  to  state  court.  We  review 
de novo a district court’s decision regarding the propriety of 
Nos. 14‐2912, 14‐3071                                                11

removal.  Alexander  v.  Mount  Sinai  Hosp.  Med.  Ctr.,  484  F.3d 
889, 891 (7th Cir. 2007). 
    According  to  plaintiffs,  PFOF  programs  serve  purely  a 
private function and are not created pursuant to any regula‐
tory  authority  delegated  by  the  SEC.  Therefore,  no  federal 
regulatory  interest  is  at  issue.  We  disagree  and  affirm  the 
district court’s denial of plaintiffs’ motion to remand. 
    A state claim may be removed to federal court only if the 
federal  court  has  original  jurisdiction,  unless  Congress  ex‐
pressly  provides  otherwise.  28  U.S.C.  §  1441(a);  Rivet  v.  Re‐
gions Bank of Louisiana, 522 U.S. 470, 474 (1998). “[T]he pres‐
ence  or  absence  of  federal‐question  jurisdiction  is  governed 
by  the  ‘well‐pleaded  complaint  rule,’  which  provides  that 
federal  jurisdiction  exists  only  when  a  federal  question  is 
presented  on  the  face  of  the  plaintiff’s  properly  pleaded 
complaint.”  Rivet,  522  U.S.  at  475  (quoting  Caterpillar  Inc.  v. 
Williams, 482 U.S. 386, 392 (1987)); see also 28 U.S.C. § 1331. A 
case  may  not  be  removed  on  the  basis  of  a  federal  defense. 
Rivet, 522 U.S. at 475. Additionally, “a plaintiff may not de‐
feat  removal  by  omitting  to  plead  necessary  federal  ques‐
tions.”  Id.  (citation  and  internal  quotation  marks  omitted). 
“If  a  court  concludes  that  a  plaintiff  has  ‘artfully  pleaded’ 
claims  in  this  fashion,  it  may  uphold  removal  even  though 
no  federal  question  appears  on  the  face  of  the  plaintiff’s 
complaint.  The  artful  pleading  doctrine  allows  removal 
where  federal  law  completely  preempts  a  plaintiff’s  state‐
law claim.” Id. (citation omitted). 
   The  district  court  properly  found  that  removal  was  ap‐
propriate based on § 78aa, which gives district courts “exclu‐
sive jurisdiction of violations of this chapter or the rules and 
regulations thereunder, and of all suits in equity and actions 
12                                              Nos. 14‐2912, 14‐3071 

at law brought to enforce any liability or duty created by this 
chapter  or  the  rules  and  regulations  thereunder.”  As  dis‐
cussed  above,  plaintiffs’  complaint  alleges  that  defendants 
violated  their  own  rules—rules  they  are  bound  to  comply 
with  under  § 78s(g)(1)—by  improperly  charging  PFOF  fees. 
Thus, removal was proper because the plain language of the 
Exchange  Act  establishes  that  federal  courts  have  exclusive 
jurisdiction  over  actions  seeking  to  interpret  and  enforce 
compliance with exchange rules or the Act itself. 
    The district court correctly determined that this case im‐
plicates a federal interest sufficiently substantial to establish 
federal  subject  matter jurisdiction. See, e.g., D’Alessio  v. N.Y. 
Stock Exch., Inc., 258 F.3d 93, 101 (2d Cir. 2001) (finding fed‐
eral  subject  matter  jurisdiction  where  an  exchange  failed  to 
perform its statutory duty under federal law); Sparta Surgical 
Corp.  v.  Nat’l  Ass’n  of  Sec.  Dealers,  Inc.,  159  F.3d  1209,  1212 
(9th  Cir.  1998)  (holding  that  “although  [plaintiff’s]  theories 
are posited as state law claims,” their viability depended on 
whether the SRO’s “rules were violated,” thereby triggering 
the exclusive  jurisdiction provision  of  § 78aa). We  therefore 
affirm  the  district  court’s  denial  of  plaintiffs’  motion  to  re‐
mand to state court. 
                             III. Conclusion 
    For the foregoing reasons, we AFFIRM the judgment of the 
district court.